DETAILED ACTION
This communication is responsive to the amendment filed December 23, 2021. Applicant has amended claims 1-3, 9-17 and canceled claim 22. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Claims 1-21, and 23 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 9 and 16 are in independent form.

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection. Regarding applicant’s argument, Examiner respectfully disagrees.  Arora teaches in paragraphs [0056]-[0058] the “...user may enter a response to the input unit... then the control unit 390 may determine the level (volume) and the frequency that correspond to the response entered by the user... compares the user's actions when the user can hear sound and the user's actions when the user cannot hear sound, in order to determine how acute is the user's sense of hearing at a specific frequency and level of sound... The data can be used to generate user information representing the user's hearing ability...” is an equivalent teaching to the limitation related to user adjusting audio output and determining user’s auditory impairment responsive to detecting user has adjusted the audio output.  Therefore, Arora still teach applicant’s argued limitation.

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, the limitation “...based on user interactions...” is missing “the” in front of the “user interactions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-11, 13-14, and 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, II et al. (US PGPub. No. 2006/0139312) (hereinafter Sinclair) in view of Arora (US PGPub. No. 2009/0268919).

In reference to independent claim 1:
Sinclair teaches a computing device comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations (i.e. .. disclosed technology will be described in the general context of computer-executable instructions, such as program modules, being executed by a personal computer (PC).. includes a processing unit... computer-readable media....  Paragraphs 450-454) comprising: analyzing user interactions with the computing device; determining that the user interactions with the i.e. ... monitoring a user's interaction with a computer system can be used to infer accessibility information (e.g., for any of the assistive technologies described herein) about the user. Based on the accessibility information, the system can then make an appropriate configuration change to address the related accessibility issue... Users who are hard of hearing or deaf often cannot hear sounds and audio in streaming media and need alternative ways to get that information... Closed captioning can be one solution for users who have sight but no hearing (or are hard of hearing) to get information from and understand the content of streaming audio or video... - Paragraphs 23, 239-240)
Sinclair does not explicitly teach
.....including: detecting that the user has adjusted an audio output of the computing device such that a volume of the audio output is higher to a first ear than to a second ear, and determining that the user is experiencing auditory impairment that limits the user's ability to hear primarily from the second ear responsive to detecting that the user has adjusted the audio output;.... However, Arora teaches “...measuring the hearing ability of a user of a mobile device.. and extracting left and right ear characteristics of a user... when the user hears a certain sound corresponding to a frequency, at a certain level of sound, the user may enter a response to the input unit 310, and then the control unit 390 may determine the level (volume) and the frequency that correspond to the response entered by the user...the control unit 390 interprets the user's responses input to the user input unit 310. For example, the control unit 390 compares the user's actions when the user can hear sound and the user's actions when the user cannot hear sound, in order to determine how acute is the user's sense of hearing at a specific frequency and level of sound...The data can be used to generate user information representing the user's hearing ability...determine whether the user can hear a specific sound and frequency combination, in each ear individually, and together.. the hearing ability of a user can be measured by extracting the ear characteristics of the user...” (Paragraphs 29, 56-58, 72, 76)  It would have been obvious to modify Sinclair with the teachings of Arora with the motivation to inform the user of his/her current hearing ability by measuring the hearing ability, as well as providing optimal sound quality according to the ear frequency characteristics of the user (Paragraph 8).

In reference to claim 2:
Sinclair and Arora teach the computing device of claim 1, Sinclair teaches wherein the instructions for determining that the user interactions with the computing device are indicative of the user experiencing one or more issues further comprise instructions configured to cause the processor to perform operations comprising: determining that the user may be experiencing visual impairment, mobility impairment, cognitive impairment, or a combination thereof based on user interactions with the computing device (i.e. ...monitoring a user's interaction with a computer system can be used to infer accessibility information (e.g., for any of the assistive technologies described herein) about the user. Based on the accessibility information, the system can then make an appropriate configuration change to address the related accessibility issue....Users with visual impairments (e.g., low vision, and color blindness)... Users with cognitive impairments... - Paragraphs 23, 188, 247).

In reference to claim 3:
Sinclair and Arora teach the computing device of claim 1, Sinclair teaches further comprising instructions configured to cause the processor to perform operations comprising: automatically rendering an assistive technology user interface on a display of the computing device i.e. ....a Personalization Wizard 104 that can suggest....accessibility options within the system ....Users can use the Personalization Wizard to customize system-wide settings that are related to accessibility..... - Paragraphs 16-17, 30-59).

In reference to claim 5:
Sinclair and Arora teach the computing device of claim 1, Sinclair teaches wherein the instructions for analyzing the user interactions with the computing device further comprise instructions configured to cause the processor to perform operations comprising: identifying one or more situational issues related to an operating environment in which the computing device is located, a configuration of the computing device, or both; identifying one or more assistive technologies that may resolve the situational issues; modifying one or more operating parameters of the computing device using the one or more assistive technologies; and operating the computing device according to the one or more modified operating parameters (i.e. .. detect changes in the user's surroundings and send that information to the system so that it can make any necessary adjustments to the user experience. For example, if the user is listening to audio and the ambient noise level increases, the system can automatically increase the volume of the audio playback.... -Paragraphs 75-76).

In reference to claim 6:
Sinclair and Arora teach the computing device of claim 5, Sinclair teaches wherein the instructions for identifying one or more situational issues related to an operating environment in which the computing device is located, a configuration of the computing device, or both further comprise instructions configured to cause the processor to perform operations comprising: i.e. ...detect changes in the user's surroundings and send that information to the system so that it can make any necessary adjustments to the user experience. For example, if the user is listening to audio and the ambient noise level increases, the system can automatically increase the volume of the audio playback.... - Paragraphs 75-76).

In reference to independent claim 9:
A method for providing adaptive assistive technologies on a computing device, the method comprising: analyzing via a processor of the computing device user interactions with the computing device; determining via the processor that the user interactions with the computing device are indicative of a user experiencing one or more issues for which adaptive assistive technologies provided by the computing device may assist the user including detecting that the user has adjusted an audio output of the computing device such that a volume of the audio output is higher to a first ear than to a second ear, and determining that the user is experiencing auditory impairment that limits the user's ability to hear primarily from the second ear responsive to detecting that the user has adjusted the audio output; identifying via the processor one or more assistive technologies provided by the computing device that may address the one or more issues;  modifying via the processor one or more operating parameters of the computing device using the one or more assistive technologies;  and operating the computing device according to the one or more modified operating parameters. 
- Claim 9 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  

In reference to claim 10:

- Claim 10 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 11:
The method of claim 9, further comprising: automatically rendering an assistive technology user interface on a display of the computing device responsive to the identifying the one or more assistive technologies provided by the computing device that may address the one or more issues; and receiving user input to modify the one or more operating parameters of the computing device via the assistive technology user interface.
- Claim 11 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 13:
The method of claim 9, wherein the analyzing the user interactions with the computing device further comprises: identifying one or more situational issues related to an operating environment in which the computing device is located, a configuration of the computing device, or both; identifying one or more assistive technologies that may resolve the situational issues; modifying one or more operating parameters of the computing device using the one or more assistive technologies; and operating the computing device according to the one or more modified operating parameters.


In reference to claim 14:
The method of claim 13, wherein the identifying one or more situational issues related to an operating environment in which the computing device is located, a configuration of the computing device, or both further comprises: analyzing one or more of ambient lighting conditions of the operating environment, an ambient sound level of the operating environment, and available user input devices associated with the computing device.
- Claim 14 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to independent claim 16:
A memory device storing instructions that, when executed on a processor of a computing device, cause the computing device to provide adaptive assistive technologies on the computing device, by: analyzing user interactions with the computing device; determining that the user interactions with the computing device are indicative of a user experiencing one or more issues for which adaptive assistive technologies provided by the computing device may assist the user including detecting that the user has adjusted an audio output of the computing device such that a volume of the audio output is higher to a first ear than to a second ear, and determining that the user is experiencing auditory impairment that limits the user's ability to hear primarily from the second ear responsive to detecting that the user has adjusted the audio output;  identifying one or more assistive technologies provided by the computing device that may address the one or more issues;  modifying one or more operating parameters of the computing device using the one or more assistive technologies; and operating the computing device according to the one or more modified operating parameters.


In reference to claim 17:
The memory device of claim 16, wherein the instructions for determining that the user interactions with the computing device are indicative of the user experiencing one or more issues for which the adaptive assistive technologies provided by the computing device may assist the user further comprise instructions configured to cause the computing device to perform operations comprising: determining that the user may be experiencing visual impairment, mobility impairment, cognitive impairment, or a combination thereof based on user interactions with the computing device.
- Claim 17 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 18:
The memory device of claim 16, further comprising instructions configured to cause the processor to perform operations comprising: automatically rendering an assistive technology user interface on a display of the computing device responsive to identifying the one or more assistive technologies provided by the computing device that may address the one or more issues; and receiving user input to modify the one or more operating parameters of the computing device via the assistive technology user interface.
- Claim 18 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 20:

- Claim 20 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, II et al. (US PGPub. No. 2006/0139312) (hereinafter Sinclair) in view of Arora (US PGPub. No. 2009/0268919), in view of Uppuluri et al. (US Patent No. 8,913,005; Date: Dec. 16, 2014) (hereinafter Uppuluri) and in further view of Gu et al. (US PGPub. No. 2019/0180469; Filed Dec. 8, 2017) (hereinafter Gu).

In reference to claim 4:
Sinclair and Arora teach the computing device of claim 1, Sinclair and Arora do not teach wherein the instructions for analyzing the user interactions with the computing device further comprise instructions configured to cause the processor to perform operations comprising: analyzing at least one image, video, or both of the user captured by a camera associated with the computing device to assess a posture of the user ....and wherein the computer-readable medium further comprises instructions for causing the processor to perform operations comprising: rendering an ergonomics user interface on a display of the computing device to provide guidance to the user for adjusting the posture of the user to an ergonomic posture.  
Uppuluri teaches “....accessing image data from the image sensing device.... analyzing the image data to determine, based on predefined data defining an ergonomic use range... the ergonomic metrics used to characterize the pose of the user... a feedback message can be provided if the analysis shows that the user is outside an ergonomic use range, with the message indicating which metric (e.g., distance, angle, lack of blinking, ambient light, etc.) or metrics have been “violated.” This can allow the user to take corrective action.... Feedback can also be provided to indicate when a user is near an edge of the ergonomic use range. For instance, if the user is nearly too close or far from the display... a popup window or overlay can be generated with text or graphics. Other examples include sound or other feedback.... - Columns 4-7).  It would have been obvious to modify Sinclair and Arora with the teachings of Uppuluri with the motivation to provide user ooptimal location and other favorable conditions that would not affect user's health (Column 1, lines 10-14).
Sinclair, Arora and Uppuluri do not teach
.....using a body-pose estimation neural network, a head-pose estimation neural network, or both, wherein the body-pose estimation neural network is trained to estimate a position of the body of the user and the head-pose estimation neural network is trained to estimate a position of the head of the user, the eyes of the user, or both;.....  However, Gu teaches “...a neural network ... for dynamic estimation and tracking of facial features in video image data... estimate and track either head poses or three-dimensional (3D) positions of facial landmarks. In other words, the same facial analysis system may be trained for estimating and tracking either head poses or 3D facial landmarks...” (Paragraph 18).  It would have been obvious to modify Sinclair, Arora and Uppuluri with the teachings of Gu with the motivation to provide a significant advantage in terms of computational cost and performance compared with conventional techniques (Paragraphs 26, 41)

In reference to claim 12:
The method of claim 9, wherein the analyzing the user interactions with the computing device further comprises: analyzing at least one image, video, or both of the user captured by a camera associated with the computing device to assess a posture of the user using a body-pose estimation neural network, a head-pose estimation neural network, or both, wherein the body-pose estimation neural network is trained to estimate a position of the body of the user and the head-pose estimation neural network is trained to estimate a position of the head of the user, the eyes of the user, or both; and wherein the method further comprises: rendering an ergonomics user interface on a display of the computing device to provide guidance to the user for adjusting the posture of the user to an ergonomic posture.
- Claim 12 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 19:
The memory device of claim 16, wherein the instructions for analyzing the user interactions with the computing device further comprise instructions configured to cause the processor to: analyzing at least one image, video, or both of the user captured by a camera associated with the computing device to assess a posture of the user using a body-pose estimation neural network, a head-pose estimation neural network, or both, wherein the body-pose estimation neural network is trained to estimate a position of the body of the user and the head-pose estimation neural network is trained to estimate a position of the head of the user, the eyes of the user, or both; and wherein the memory device further comprises instructions for causing the processor to perform operations comprising: rendering an ergonomics user interface on a display of the computing device to provide guidance to the user for adjusting the posture of the user to an ergonomic posture.
.

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, II et al. (US PGPub. No. 2006/0139312) (hereinafter Sinclair) in view of Arora (US PGPub. No. 2009/0268919) and in further view of ANDERSON et al. (US PGPub. No. 2010/0205667) (hereinafter ANDERSON).

In reference to claim 7:
Sinclair and Arora teach the computing device of claim 1, Sinclair and Arora do not teach wherein the instructions for analyzing the user interactions with the computing device further comprise instructions configured to cause the processor to perform operations comprising: analyzing one or more images, video, or both to detect the presence of the user proximate to the computing device to determine whether the user is proximate to the computing device; and automatically locking access to the computing device responsive to the user not being proximate to the computing device for at least a predetermined period of time.  However, ANDERSON teaches “...use one or more sensors, such as video cameras, infrared cameras, sonar, radar and lidar systems, gaze trackers, or other appropriate sensor systems in conjunction with appropriate processing software to monitor the area from which the display is visible and to determine whether an authorized user or unauthorized individual is looking at the display... re-authentication is only required if the user was away from the device beyond a specified time period, similar to the way that screen savers function, and if the user returns within that time period, simple recognition of a face-like object, or facial recognition of the user, is sufficient to restore access.....” (Paragraphs 44, 56).  It would have been obvious to modify Sinclair and Arora with the teachings of ANDERSON with the motivation to enable greater security from unwanted and undetected eavesdropping and tampering (Paragraph 15).

In reference to claim 8:
Sinclair and Arora teach the computing device of claim 1, Sinclair and Arora do not teach further comprising instructions configured to cause the processor to perform operations comprising: analyzing one or more images, video, or both captured by a camera associated with the computing device to detect the presence of at least one person other than the user in the images, video, or both; determining whether the at least one person other than the user is looking toward a display of the computing device; determining whether the user and the at least one person other than the user are collaborating on a task using the computing device; and automatically performing one or more privacy protection actions responsive to determining that at least one person is looking toward the display of the computing device and the at least one person other than the user is not collaborating with the user on the task using the computing device.  However, ANDERSON teaches “...use one or more sensors, such as video cameras, infrared cameras, sonar, radar and lidar systems, gaze trackers, or other appropriate sensor systems in conjunction with appropriate processing software to monitor the area from which the display is visible and to determine whether an authorized user or unauthorized individual is looking at the display... the system is configured to recognize one or more specific individuals as authorized users.... attention point is also done for authorized individuals who are not the current user, but nevertheless detected by the system (e.g., by coming into the field of the image sensor) as well. For example, if the current user's manager is also looking at the display, and the current user looks away from the screen, such as to speak with the manager, the manager's attention point may remain on the display and thus prevent the display from becoming obscured... if the additional authorized individuals possess the same or higher security level than the current user, no implementation of privacy mode features is required and they can be permitted to observe the display without interference..... If additional individuals are detected that are not recognized as authorized, privacy mode or current user alerting (or both) can be implemented...” (Paragraphs 44, 64, 77).  It would have been obvious to modify Sinclair and Arora with the teachings of ANDERSON with the motivation to enable privacy protection automatically or at least with minimal user attention (Paragraph 13).

In reference to claim 15:
The method of claim 9, wherein the analyzing the user interactions with the computing device further comprises: analyzing one or more images, video, or both to detect the presence of the user proximate to the computing device to determine whether the user is proximate to the computing device; and automatically locking access to the computing device responsive to the user not being proximate to the computing device for at least a predetermined period of time.
- Claim 15 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, II et al. (US PGPub. No. 2006/0139312) (hereinafter Sinclair) in view of Arora (US PGPub. No. 2009/0268919) and in further view of Zinn, II et al. (US PGPub. No. 2012/0033825) (hereinafter Zinn).

In reference to claim 21:
Sinclair and Arora teach the computing device of claim 1, Sinclair and Arora do not explicitly teach the instructions for modifying the one or more operating parameters of the computing device using the one or more assistive technologies further comprise instructions configured to cause processor to perform operations comprising: modifying an audio output of the computing device from stereo sound to mono sound responsive to determining that the user is experiencing auditory problems that limits the user's ability to hear primarily with one ear.  However, Zinn teaches “...The stereo feed can be converted into a uniplex (mono) stream ... for hearing impaired users...If the user is wearing headphones, only the mono signal (which includes sound and both channels multiplexed) is then heard in both ears,...” (Paragraph 53).  It would have been obvious to modify Sinclair and Arora with the teachings of Zinn with the motivation to provide hearing-impaired People with maximum possible enjoyment (Paragraph 5).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair, II et al. (US PGPub. No. 2006/0139312) (hereinafter Sinclair) in view of Arora (US PGPub. No. 2009/0268919) and in further view of KWON et al. (US PGPub. No. 2016/0195986) (hereinafter KWON).

In reference to claim 23:
Sinclair and Arora teach the computing device of claim 1, Sinclair and Arora do not explicitly teach where the instructions for determining that the user is experiencing auditory problems that limits the user's ability to hear primarily with one ear further comprise instructions configured to cause processor to perform operations comprising: determining that the user typically holds the computing device to a particular ear when listening to audio output from the computing device.  However, KWON teaches “...If it is determined that it is a right-hand grip state...the electronic device may proceed to...adjust a volume based on a hearing of the right ear of the user...” (Paragraph 145).  It would have been obvious to modify Sinclair and Arora with the teachings of KWON with the motivation so that the ear with the hearing is weaker, a high volume may be set and, the ear with the hearing is stronger, a low volume may be set (Paragraph 139).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Shen Shiau/
Primary Examiner, Art Unit 2174